                                        Case 3:19-md-02913-WHO Document 426 Filed 04/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COUNTY OF SANTA CRUZ,                           Case No. 20-cv-02261-NC (WHO)
                                                       Plaintiff,
                                   8
                                                                                         ORDER RELATING CASES
                                                 v.
                                   9

                                  10     JUUL LABS, INC., et al.,
                                                       Defendants.
                                  11

                                  12          This case is related to 3:19-md-02913 WHO, In Re: Juul Labs, Inc., Marketing, Sales
Northern District of California
 United States District Court




                                  13   Practices, and Products Liability Litigation, and is HEREBY coordinated as a member case of the

                                  14   MDL.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 8, 2020

                                  18
                                  19
                                                                                                William H. Orrick
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
